DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 would be allowable if it overcome the double patenting rejections.
Double Patenting
        2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 11234093). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17559307
1. A computer-implemented method performed by a computing device comprising a non-transitory computer-readable storage medium having stored thereon instructions that define an operating system and an application programming interface (API) and a processor configured to execute the instructions, the computer-implemented method comprising: providing, for each respective audio channel of a plurality of audio channels provided by the operating system of the computing device, a set of successive audio stages to apply to the respective audio channel; providing, by the operating system, the API, wherein the API is configured to assign values to a plurality of API parameters for adjusting the set of successive audio stages for the respective audio channel; receiving, via the API, first one or more values of one or more reduced parameters of a plurality of reduced parameters for adjusting the set of successive audio stages for the respective audio channel, wherein the plurality of reduced parameters comprises fewer parameters than the plurality of API parameters; determining second one or more values of one or more API parameters of the plurality of API parameters based on (1) the first one or more values and (ii) a mapping between the one or more reduced parameters and the one or more API parameters; and adjusting, by the operating system, the plurality of audio channels based on the second one or more values of the one or more API parameters.
US patent No. 11234093 
1. A computer-implemented method performed by a computing device comprising (i) a non-transitory computer-readable storage medium having stored thereon instructions that define an operating system, an application programming interface (API), and an application and (ii) a processor configured to execute the instructions, the computer-implemented method comprising: providing, for each respective audio channel of a plurality of audio channels provided by the operating system of the computing device, a set of successive audio stages to apply to the respective audio channel, wherein the set of successive audio stages for each respective audio channel comprises a limiter stage, and wherein a first limiter stage of a first audio channel of the plurality of audio channels is linked to a second limiter stage of a second audio channel of the plurality of audio channels such that, when the first limiter stage attenuates an output of the first audio channel by a first extent, the second limiter stage attenuates an output of the second audio channel by a second extent proportional to the first extent; providing, by the operating system, the API, wherein the API is configured to assign values to a plurality of parameters for adjusting the set of successive audio stages for each respective audio channel; receiving, via the API and from the application running on the computing device, one or more values for one or more parameters of the plurality of parameters; and adjusting, by the operating system, the plurality of audio channels based on the one or more values for the one or more parameters.
Application No. 17559307
11. A computer-implemented method performed by a computing device comprising (i) a non-transitory computer-readable storage medium having stored thereon instructions that define an operating system, an application programming interface (API), and an application and (11) a processor configured to execute the instructions, the computer-implemented method comprising: providing, by the operating system, (i) a plurality of audio channels comprising a first audio channel and a second audio channel and (ii) a set of successive audio stages for each respective audio channel of the plurality of audio channels to apply to the respective audio channel; providing, by the operating system, the API, wherein the API is configured to assign values to a plurality of parameters for adjusting the set of successive audio stages for the respective audio channel; receiving, by the API and from the application, one or more values of one or more parameters of the plurality of parameters; adjusting, by the operating system, the plurality of audio channels based on the one or more values of the one or more parameters; receiving, from the application and by the first audio channel and the second audio channel, an audio signal; modifying the audio signal by the first audio channel according to a first set of parameters of the first audio channel and by the second audio channel according to a second set of parameters of the second audio channel; and generating (i), by way of a first speaker, a first output sound based on a first output of the first audio channel and (ii), by way of a second speaker, a second output sound based on a second output of the second audio channel.
US patent No. 11234093 
14. A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a computing device, cause the computing device to perform operations comprising: providing, for each respective audio channel of a plurality of audio channels provided by an operating system of the computing device, a set of successive audio stages to apply to the respective audio channel; providing, by the operating system, an application programming interface (API) configured to assign values to a plurality of API parameters for adjusting the set of successive audio stages for each respective audio channel; receiving, via the API and from an application executing on the computing device, first one or more values of one or more user interface (UI) parameters of a plurality of UI parameters for adjusting the set of successive audio stages for each respective audio channel, wherein the plurality of UI parameters includes fewer parameters than the plurality of API parameters; determining second one or more values for one or more API parameters of the plurality of API parameters based on (i) the first one or more values and (ii) a mapping between the one or more UI parameters and the one or more API parameters; and adjusting, by the operating system, the plurality of audio channels based on the second one or more values for the one or more API parameters.
Application No. 17559307
5. The computer-implemented method of claim 1, wherein the second one or more values of the one or more API parameters indicate (i) a first cut-off frequency of a first frequency band of a plurality of frequency bands supported by a first audio stage of the set of successive audio stages and (11) a second cut-off frequency of a second frequency band of the plurality of frequency bands. 
US patent No. 11234093
8. The computer-implemented method of claim 1, wherein the one or more values for the one or more parameters indicate (i) a first cut-off frequency of a first frequency band of a plurality of frequency bands supported by a first audio stage of the set of successive audio stages and (ii) a second cut-off frequency of a second frequency band of the plurality of frequency bands.
The subject matter claimed in the instant application is fully disclosed in the US patent 11234093 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 11234093). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                                11/02/2022